Citation Nr: 1522007	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-38 641	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran was scheduled for a Board hearing in June 2011, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In August 2012 and August 2014, the Board remanded this case for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has been manifested by functional losses tantamount to limitation of flexion to 120 degrees without limitation of extension or instability.  

2.  The Veteran failed to report for a scheduled VA examination in conjunction with his claim for entitlement to an increased evaluation for a right knee disability; good cause for his failure to report has not been shown.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in February 2010 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  This requirement was met by the 2010 letter.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in March 2010 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In an August 2012 remand, the Board requested the agency of original jurisdiction (AOJ) schedule the Veteran for another VA examination to determine the severity of his service-connected right knee disability.  On September 18, 2012, the West Haven VA medical center informed the AOJ that the Veteran had failed to report to his scheduled VA examination to assess his rating claim.  As described in greater detail below, the scheduled examination was necessary to decide the issue on appeal.  The Veteran has not provided good cause for his failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected right knee disability has been rated under Diagnostic Code 5260, which addresses limitation of flexion of the leg.  Under these rating criteria, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when there is flexion limited to 30 degrees, and a 30 percent evaluation is warranted when there is flexion limited to 15 degrees.  DC 5260.

Ratings may also be assigned for limitation of extension.  A 10 percent rating is warranted when flexion is limited to 10 degrees; a 20 percent rating is warranted when limited to 15 degrees and a 30 percent rating is warranted when limited to 20 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5260 or 5261. VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

DCs 5003 and 5010 require that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact of such problems on the involved joint, particularly with use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  When a claimant, without good cause, fails to report for a VA examination based on a claim for increase, "the claim shall be denied."  38 C.F.R. § 3.655(b).

By way of background, in November 1988, the Veteran was granted service connection for a right knee disability, evaluated at 20 percent from June 7, 1988.  
In January 2010, the Veteran requested an increased rating for his right knee disability.  In a September 2010 VA Form 9, the Veteran asserts that his right knee disability was more severely disabling than the current 20 percent rating reflects.  Specifically, he asserts that "[he is] an ICU nurse and in [his] professional opinion a MRI would be the appropriate test to completely evaluate the extent of deterioration in [his] knee."  Additionally, the Veteran asserts that the instability of his service-connected right knee disability has caused additional torn ligaments in his right knee.  See June 2010 Notice of Disagreement (NOD).

As indicated above, a VA examination was scheduled in conjunction with the Veteran's claim for increased rating.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On September 18, 2012, the West Haven VA medical center informed the AOJ that the Veteran failed to report to his scheduled VA examination to assess his rating claim.  Specifically, the Veteran explained that he cancelled the appointment due to his work schedule.  See September 2012 VA Form 21-0820.  The Board finds there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined.  See 38 C.F.R. § 3.655; 38 C.F.R. § 3.655; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A January 2010 examiner's report shows that the Veteran complained of weakness, stiffness, instability, giving away, locking, fatigability, lack of endurance, swelling, heat and redness of the right knee.  He reported having constant knee pain and described it as stiffness and aching.  The Veteran also reported flare-ups and that pain was worse with any weight bearing activity, to include carrying laundry up or down stairs, and that he was unable to stand or walk for longer than 20 minutes.  It was noted that the Veteran wore a brace to stabilize the right knee and treated symptoms with Celebrex to relieve pain and ice packs to reduce swelling and flare-ups.  It was also noted that the Veteran was employed as a nurse and that his supervisor was aware of his right knee disability.  The Veteran explained that he was transferred to "the CCU" because it required less standing.  If there was interference with his job or daily activity he is allowed to perform tasks that did not require standing to include charting while sitting down.  He reported that he was unable to perform lawn work without wearing a brace, and that he was no longer able to climb, or complete any handy work at home due to his right knee disability.  The Veteran also explained that his right knee disability limited his ability to play sports and that he was unable to run because of the symptoms.

The examiner's report reflects that the Veteran walked with a mild limp and did not use any assistive device.  Extension of the right knee was performed to 0 degrees, and flexion to 120 degrees, with guarding of movement.  There was evidence of crepitus and joint-line tenderness.  There was no edema, and no deformity.  After repetitive range-of-motion testing, there was additional limitation of 5 degrees of joint function due to pain, fatigue, weakness or lack of endurance.  There was no instability, redness, or effusion.  X-rays revealed moderate osteoarthritis of the right knee.  The examiner diagnosed moderate to marked osteoarthritic disease of the right knee with moderate functional limitations and opined that the disability was a result of the initial service related injury.  

The Board finds that the available evidence does not show that the right knee disability approximates the criteria for a higher rating.  Hence, the need for examination as expressed in an earlier remand by the Board.  Although the earlier examiner specifically indicated that range of motion was additionally limited by 5 degrees due to pain, fatigue, weakness, incoordination or lack of endurance, there was no objective signs of limitation of function due to instability or weakness.  Additionally, flexion and extension were normal and there was no indication that the Veteran's pain or crepitus caused any limitation.  38 C.F.R. §§ 4.40, 4.45.

Additionally, with respect to the VA examiner's diagnosis of osteoarthritic disease, DC 5003 allows for the assignment of a 20 percent disability rating only where there is x-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, which cannot be combined with ratings based on limitation of motion.  Here, there is no clinical finding of incapacitating exacerbations and flexion and extension were relatively normal and there was no indication that the Veteran's pain or crepitus caused any functional impairment.  

The Veteran's statements with respect to his limited physical activity and difficulty standing due to the symptoms of his right knee disability are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  With respect to the Veteran's professional opinion in regards to his disability, the Board acknowledges the Veteran's statement that he is a nurse, however, the Board finds the objective clinical findings by medical professionals who conducted examination more probative than the Veteran's statements.  The 2010 VA examiner is a medical professional, can review the overall record, including the Veteran's history and opinions, and provide an objective opinion regarding the degree of functional loss exhibited.  Moreover, the criteria on which the Veteran's disability is rated do not require the sort of testing recommended by the Veteran.  Rather, a knee disability is to be rated on the basis of outward signs of disability expressed in specific terms, such as limitation of motion or instability.  38 C.F.R. § 4.71a.  This is so regardless of the underlying clinical determinations that may be made through use of an MRI, for instance.  Of significance is the fact that the Veteran failed to report for a scheduled examination without good cause.  (A busy work schedule does not amount to good cause for failing to appear.  38 C.F.R. § 3.655.)  As noted above, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  

Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Because the available record does not provide a basis for awarding an increased rating, and because the Veteran failed to report for his scheduled VA examination, the claim must be denied.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to an increased rating for right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


